Citation Nr: 0621291	
Decision Date: 07/20/06    Archive Date: 08/02/06

DOCKET NO.  04-05 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial compensable disability rating for 
bilateral hearing loss with otosclerosis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Berlin, Law Clerk






INTRODUCTION

The veteran served on active military duty from May 1953 to 
May 1955.  

This matter comes to the Board of Veteran's Appeals (Board) 
on appeal from a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri that granted the issue of entitlement to 
service connection for bilateral hearing loss with 
otosclerosis and assigned a noncompensable evaluation to this 
disability, effective from July 2001.  


FINDING OF FACT

Audiometric test results completed during the current appeal 
correspond to numeric designations no worse than Level II in 
the veteran's right ear and Level III in his left ear.  


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing 
loss with otosclerosis have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.7, 4.85, 
Table VI, Table VIa, Table VII, Diagnostic Code 6100 & 4.86 
(2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), which was 
enacted on November 9, 2000, eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed upon VA certain 
notification requirements.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107 & 5126.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA and those claims which were filed 
before the date of enactment but which were not yet final as 
of that date.  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005).  See also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record: (1) that is necessary to substantiate 
the claim, (2) that VA will seek to provide, and (3) that the 
claimant is expected to provide.  In addition, VA must ask 
the claimant to provide any evidence in his or her possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1) (2005).  VCAA notice should be provided to a 
claimant before the initial unfavorable decision on the claim 
by the agency of original jurisdiction (AOJ).  See Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II) 
and VAOPGCPREC 1-2004 (Feb. 24, 2004).  See also Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) and Dingess/Hartman 
v. Nicholson 19 Vet. App. 473, 485, 489-490 (2006).  
In the present case, the veteran filed a claim for service 
connection for hearing loss in July 2001.  In February 2002, 
the RO sent the veteran a letter informing him of the type of 
evidence necessary to support his claim.  The letter also 
notified the veteran that the RO would make reasonable 
efforts to help him obtain necessary evidence with regard to 
this claim, but that he must provide enough information so 
that the agency could request the relevant records.  In 
addition, the letter informed the veteran of his opportunity 
to submit additional evidence.
Clearly, the February 2002 letter was properly tailored to 
the veteran's original application for service-connected 
benefits.  Furthermore by the September 2002 rating action, 
the RO granted service connection for hearing loss with 
otosclerosis and assigned a noncompensable evaluation to this 
disability, effective from July 2001.  Consequently, the 
Board finds that section 5103(a) notice has served its 
purpose, and its application is no longer required because 
the veteran's service connection claim has been 
substantiated.  See Dingess/Hartman, 19 Vet. App. at 490-491.  
Further review of the claims folder indicates that, in 
December 2002, the veteran filed a notice of disagreement 
(NOD) with the initial noncompensable rating assigned to his 
service-connected hearing loss.  Specifically, the veteran 
maintained that when "outside noise is present, . . . [he] 
cannot hear well at all."  The veteran also argued that the 
"VA examination was [not] thorough enough to find . . . 
[this] problem."  Because the veteran's statements have not 
expressed a desire for a particular rating, the Board will 
presume that he is seeking the maximum benefit available 
under the law.  See Dingess/Hartman, 19 Vet. App. at 490-491.  
See also AB v. Brown, 6 Vet. App. 35 (1993).  
The United States Court of Appeals for Veterans Claims 
(Court) has held that an appellant's filing of an NOD 
regarding a disability rating does not trigger additional 
section 5103(a) notice.  See Dingess/Hartman, 19 Vet. App. at 
490.  Rather, VA is simply required, under sections 7105(d) 
and 5103A, to advise the appellant of what is necessary to 
obtain the maximum benefit allowed by the evidence and the 
law.  The statement of the case required by section 
7105(d)(1) must be complete enough to allow the appellant to 
present argument to the Board regarding any disagreement with 
the RO decision on any element of the claim.  38 C.F.R. § 
19.29 (2005).  Also, an appellant may submit additional 
evidence after receipt of the statement of the case for 
consideration by both the RO and the Board.  38 C.F.R. § 
19.37 (2005).  The Court has determined that to hold that 
section 5103(a) continues to apply after a disability rating 
or an effective date has been determined would essentially 
render sections 7105(d) and 5103A and their implanting 
regulations insignificant and superfluous, thus disturbing 
the statutory scheme. Dingess/Hartman, 19 Vet. App. at 491, 
493, 500-501.
In an October 2002 letter in the present case, the RO 
notified the veteran of the grant of service connection for 
bilateral hearing loss with otosclerosis as well as the 
assignment of a noncompensable evaluation for this 
disability, effective from July 2001.  In October 2002, the 
veteran was also informed of his appellate rights, including 
the right to representation.  See 38 U.S.C.A. § 5104 (West 
2002); 38 C.F.R. § 3.103(b).
The statement of the case issued in January 2004 specifically 
set forth the criteria necessary for the grant of a 
compensable rating for the veteran's service-connected 
bilateral hearing loss as well as a discussion of the 
relevant evidence of record and the reasons and bases for the 
denial of a compensable rating for this disability.  After 
receiving the veteran's request for a hearing before the 
traveling section of the BVA, the RO sent a letter April 2004 
informing the veteran of the appeals process and the 
docketing procedures for travel board hearings.  Five days 
later, the veteran requested a hearing before a decision 
review officer in lieu of the travel board hearing.  In 
response, the RO scheduled a hearing for June 2004 (which was 
subsequently rescheduled for August 2004), notified the 
veteran by letter of the scheduled hearing date, and informed 
the veteran of the hearing procedures.  In August 2004, 
however, the veteran agreed to undergo a pertinent VA 
examination in lieu of a hearing before the decision review 
officer.  Thereafter, in November 2004, the RO readjudicated 
the veteran's increased rating claim and determined that the 
veteran's disability was still noncompensable.  The RO issued 
a supplemental statement of the case to the veteran at that 
time to inform him of the decision and reasons and bases 
therefore.  

Consequently, the Board finds that VA complied with the 
procedural statutory requirements of 38 U.S.C. § 5104(b) and 
7105(d) as well as the regulatory requirements of 38 C.F.R. § 
3.103(b) and continued to assist the veteran under section 
5103A by informing him of the evidence necessary to support a 
grant of an initial increased rating for his service-
connected bilateral hearing loss with otosclerosis.  
Dingess/Hartman, 19 Vet. App. at 491, 493, 500-501.

Moreover, the Board finds that the duty to assist provisions 
of the VCAA have been met with respect to the claim for an 
initial increased rating for the service-connected bilateral 
hearing loss.  All relevant treatment records adequately 
identified by the veteran have been obtained and associated 
with his claims folder.  The Board acknowledges that, at the 
most recent audiological evaluation (a VA audiological 
examination conducted in October 2004), the examining 
audiologist requested that civilian occupational health 
records be obtained "given the appearance of audiometric 
results suggesting a severity of loss that could not be 
verified."  However, the examining audiologist explained 
that the basis for his request of these records was "to 
establish the onset and origin of . . . hearing loss."  
Service connection has already been awarded for bilateral 
hearing loss, and the issue currently on appeal concerns the 
level of severity of this disability.  Further, although the 
October 2004 evaluation refers to the civilian occupational 
(private) audiometric evaluation results in suggesting severe 
hearing loss, the same audiologist also opined that, 
"today's test results are consistent with past tests by VHA 
providers and show significantly better hearing."  Indeed, a 
review of the prior audiological evaluations conducted in 
April 2001 and May 2002 demonstrate test results which are 
essentially consistent with those shown at the most recent 
audiological examination conducted in October 2004.  Given 
the fact that multiple audiometric evaluations have been 
conducted since service connection for bilateral hearing loss 
was granted effective July 2001, the Board finds that a 
remand to obtain the past civilian occupational hearing test 
results cited by the October 2004 VA audiologist is not 
necessary.  Of particular importance is the fact that the 
private records to which the October 2004 audiologist refers 
potentially predate the effective date of service connection 
for the veteran's bilateral hearing loss.  

Accordingly, the Board finds that VA has done everything 
reasonably possible to notify and to assist the veteran in 
the development of his claim for an initial compensable 
rating for his service-connected bilateral hearing loss with 
otosclerosis.  Under the circumstances of this case, 
additional efforts to assist the veteran in accordance with 
the VCAA would serve no useful purpose.  See, Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (which holds that 
strict adherence to requirements in the law does not dictate 
an unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case and 
that such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran).  See also, Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (which holds that remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  
Importantly, the veteran has pointed to no other evidence 
which has not been obtained.  Consequently, the Board will 
proceed to adjudicate the issue of entitlement to an initial 
compensable disability rating for the service-connected 
bilateral hearing loss with otosclerosis, based upon the 
evidence currently of record.  See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2005); Pelegrini II; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Analysis

In Fenderson v. West, 12 Vet. App. 119 (1999) , the United 
States Court of Appeals for Veterans Claims (Court) 
emphasized the distinction between a new claim for an 
increased evaluation of a service-connected disability and a 
case in which the veteran expresses dissatisfaction with the 
assignment of an initial disability evaluation where the 
disability in question has just been recognized as service-
connected.  In the former case, the Court held that, in 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994), the current 
level of disability is of primary importance when assessing 
an increased rating claim.  In the latter case, however, 
where the veteran expressed dissatisfaction with the 
assignment of an initial rating, the Court held that the 
Francisco rule did not apply.  Rather, the Court held that 
the VA must assess the level of disability from the date of 
initial application for service connection and determine 
whether the level of disability warrants the assignment of 
different disability ratings at different times over the life 
of the claim - a practice known as "staged rating."  
Fenderson v. West, 12 Vet. App. 119 (1999).  

The current appeal involves the veteran's expressed 
dissatisfaction with the assignment of an initial 
noncompensable rating for his service-connected bilateral 
hearing loss with otosclerosis.  As such, the Board will 
consider the possibility of separate ratings for separate 
periods of time based upon the facts found throughout the 
entire appeal period.  

Initially, the Board notes that otosclerosis is evaluated 
pursuant to Diagnostic Code 6202.  According to that Code, 
otosclerosis will be rated as analogous to hearing 
impairment.  38 C.F.R. § 4.87, Diagnostic Code 6202 (2005).  
In any event, the results of the most recent VA examination 
of the veteran's ears (which was conducted in October 2004) 
were not consistent with a diagnosis of otosclerosis or other 
ossicular chain pathology.  

With regard to the evaluation of the veteran's 
service-connected bilateral hearing loss, the Board notes 
that compensation for this disability at any stage must be in 
accordance with VA's rating schedule.  Pursuant to the rating 
schedule, the assignment of a disability rating for hearing 
impairment is derived by a purely mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests, together with the average 
hearing threshold levels as measured by puretone audiometry 
tests at the frequencies of 1000, 2000, 3000, and 4000 cycles 
per second.  To evaluate the degree of disability from 
bilateral defective hearing, the rating schedule establishes 
11 auditory acuity levels designated from level I, for 
essentially normal acuity, through level XI, for profound 
deafness.  Table VI and VII as set forth in § 4.85(h) are 
used to calculate the rating to be assigned.  

In instances where, because of language difficulties, the 
Chief of the Audiology Clinic certifies that the use of both 
puretone averages and speech discrimination scores is 
inappropriate, Table VIa is to be used to assign a rating 
based on puretone averages.  38 C.F.R. § 4.85(h) (2005).  In 
adding guidance for cases which involve exceptional patterns 
of hearing impairment, the schedular criteria stipulates 
that, when the pure tone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 hertz) is 
55 decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  38 C.F.R. § 
4.86(a) (2005).  Additionally, when the puretone threshold is 
30 decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either 
Table VI or Table Via, whichever results in the higher 
numeral.  That numeral will then be elevated to the next 
higher Roman numeral.  Each ear will be evaluated separately.  
38 C.F.R. § 4.86(b) (2005).  

By the September 2002 rating action, the Board granted 
service connection for bilateral hearing loss with 
otosclerosis and assigned a noncompensable evaluation to this 
disability, effective from July 2001.  A May 1955 service 
separation examination demonstrated normal hearing acuity 
bilaterally.  

However, an April 2001 VA audiological evaluation included 
the examiner's opinion that the hearing loss shown therein 
was "more likely than not attributed to [the veteran's] 
military-related noise exposure."  Further, a March 2002 VA 
examination included the examiner's opinion that the veteran 
had otosclerosis which was "as likely as not due to his 
military career."  At that time, the veteran had reported 
that he was exposed to loud noises during service, "when the 
holters were going off and he . . . [was] not [given] any ear 
protection."  Also, at a May 2002 VA audiometric evaluation, 
the examiner diagnosed noise-induced high frequency 
sensorineural hearing loss in both ears.  The examiner 
specifically concluded that this disability "more likely 
than not began while [the veteran was] serving in the 
military from being exposed to loud noises without hearing 
protection."  

Throughout the current appeal, the veteran has contended that 
his service-connected bilateral hearing loss with 
otosclerosis is more severe than the noncompensable 
evaluation reflects.  Specifically, the veteran maintains 
that an increased (compensable) rating for this 
service-connected disability is warranted.  The veteran's lay 
descriptions are deemed to be competent evidence.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  However, the lay 
descriptions of this service-connected disability must be 
considered in conjunction with the clinical evidence of 
record as well as the pertinent rating criteria.  

In support of the veteran's assertions that his 
service-connected bilateral hearing loss is more severe than 
the current noncompensable evaluation indicates, the veteran 
submitted a report of a private audiological examination 
completed in February 2004.  Without discussing the specific 
results of this evaluation, the Board acknowledges that the 
examiner who conducted a subsequent VA audiological 
examination in October 2004 reviewed the private evaluation 
results and found them to be inconsistent with the VA test 
results.  In particular, the October 2004 VA examiner 
explained that the February 2004 private evaluation reflected 
moderate to profound mixed hearing loss bilaterally.  
However, the October 2004 VA examiner determined that 
"[t]oday's test results are consistent with past tests by 
VHA providers and show significantly better hearing than the 
test . . . [the veteran] submitted . . . [from] the private 
sector."  Also, the October 2004 VA examiner found that 
distortion product otoacoustic emissions were consistent with 
earlier puretone VA testing results but "not with the test 
from the private sector."  In support of these conclusions, 
the October 2004 VA examiner cited the facts that the veteran 
"readily localized the speaker when his name was called in 
the lobby," "[r]esponded to a quiet conversational level 
call at a distance of over 15 feet in a large hard-walled 
lobby area with background noise," and "rose swiftly from a 
sitting position" with no nystagmus or gait disturbance.  As 
such, the Board finds that the February 2004 private 
audiological evaluation is not probative of the veteran's 
level of bilateral hearing loss.  

The October 2004 VA audiometric evaluation revealed the 
following pure tone threshold levels:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
10
10
35
60
LEFT
N/A
10
10
50
55

Pure tone threshold levels averaged 29 decibels for the 
veteran's right ear and 31 decibels for his left ear.  In 
addition, the veteran had speech discrimination scores of 90 
percent correct in his right ear and 82 percent correct in 
his left ear.  Applying 38 C.F.R. § 4.85, Table VI (2005) to 
these results, the veteran has a numeric designation of II 
for his right ear and III for his left ear.  Application of 
38 C.F.R. § 4.85, Table VII (2005) results in a finding that 
a noncompensable disability evaluation for the veteran's 
service-connected bilateral hearing loss is warranted.  

Additionally, the Board has considered the guidance provided 
in the pertinent regulations for cases which involve 
exceptional patterns of hearing impairment.  See 38 C.F.R. 
§ 4.85, Table VI, Table VIa, Table VII, and § 4.86 (2005).  
However, the October 2004 VA audiological evaluation as well 
as the May 2002 VA audiological evaluation (which the October 
2004 examiner determined provided results that were 
consistent with those shown at the recent October 2004 
examination) do not provide findings that the puretone 
threshold at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 decibels or more (in either 
ear) or that the puretone threshold is 30 decibels or less at 
1000 Hertz and 70 decibels or more at 2000 Hertz (in either 
ear).  Consequently, an initial compensable rating for the 
service-connected bilateral hearing loss based on exceptional 
patterns of hearing impairment is not warranted.  38 C.F.R. 
§ 4.86(a) & (b) (2005).  

The Board concludes, therefore, that an initial compensable 
schedular disability evaluation for the service-connected 
bilateral hearing loss with otosclerosis cannot be granted.  
See 38 C.F.R. §§ 4.7, 4.85, Table VI, Table VIa, Table VII, 
Diagnostic Code 6100 and § 4.86 (2005).  The preponderance of 
the evidence is against the veteran's claim of entitlement to 
an initial compensable disability rating for this 
service-connected disability.  

Finally, the Board does not find that consideration of an 
extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) is warranted.  That provision 
provides that, in exceptional circumstances, where the 
schedular evaluations are found to be inadequate, the veteran 
may be awarded a rating higher than that encompassed by the 
schedular criteria, as shown by evidence indicating that the 
disability at issue causes marked interference with 
employment, or has in the past or continues to require 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  Id.  However, the 
claims folder in the present case provides no competent 
evidence of recent medical care for the veteran's 
service-connected bilateral hearing loss with otosclerosis.  
Further, the veteran has not provided any evidence that he 
has missed any work as a consequence of this 
service-connected disability.  Consequently, the Board finds 
that the veteran's service-connected bilateral hearing loss 
with otosclerosis has not resulted in marked interference 
with his employment or require frequent periods of 
hospitalization.  

38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  Factors such as 
requiring periodic medical attention are clearly contemplated 
in the Schedule and provided for in the evaluations assigned 
herein.  What the veteran has not shown in this case is that 
his service-connected bilateral hearing loss with 
otosclerosis has resulted in unusual disability or impairment 
that renders the criteria and/or degrees of disability 
contemplated in the Schedule impractical or inadequate.  
Accordingly, consideration of 38 C.F.R. § 3.321(b)(1) is not 
warranted in this case.  


ORDER

Entitlement to an initial compensable rating for bilateral 
hearing loss with otosclerosis is denied.  



____________________________________________
Steve L. Keller
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


